Citation Nr: 1640057	
Decision Date: 10/05/16    Archive Date: 10/19/16

DOCKET NO.  14-27 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus. 

3.  Whether new and material evidence exists to reopen a claim of entitlement to service connection for a stomach condition to include gastroesophageal reflux disease (GERD); and if so, whether service connection is warranted.  


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1964 to November 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2011 (hearing loss and tinnitus) and August 2014 (stomach condition) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The issues of hearing loss and tinnitus were previously remanded by the Board in December 2012 for issuance of a statement of the case, issued in March 2013.  The issues have returned to the Board.

Regarding representation, the Veteran initially submitted an April 2012 VA Form 21-22 which authorized a private attorney as his representative for bilateral hearing loss and tinnitus.  His private attorney revoked representation in a July 2015 correspondence.  In a June 2016 letter, the VA sought clarification as to whether the Veteran wished to have a new representative for the issues of bilateral hearing loss and tinnitus.  The Veteran responded by executing a new VA Form 21-22 appointing The American Legion as his representative in all claims pending before VA.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Further development is required prior to the adjudication of the Veteran's claims of entitlement to service connection for bilateral hearing loss, tinnitus and whether new and material evidence exists to reopen a claim of entitlement to service connection for a stomach condition.  

The Board finds that the record is currently inadequate to adjudicate the Veteran's claim of entitlement to service connection for hearing loss and tinnitus.   

The Veteran was afforded a November 2011 VA audiological examination and a negative nexus opinion was provided between the Veteran's bilateral hearing loss, tinnitus and service.  The examiner rationed that there was normal hearing upon separation from the military service and that there was no military related noise induced pathology for which the conditions could be medically linked.  However, the record contains positive medical evidence not adequately addressed by the November 2011 VA examiner.  For example, a June 2, 1997 VA audiological treatment record (dated in VBMS as April 11, 1997) provides a positive nexus between tinnitus and military noise exposure with a suggestion for the Veteran to apply for both hearing loss and tinnitus disability benefits.  The Veteran has also provided additional lay statements in support of his claim.  In a June 2013 affidavit, the Veteran asserted that symptoms of hearing loss and tinnitus onset in service and have continued since.  Additionally, he reported that an audiologist told him in approximately 1996 that his bilateral hearing loss was more than likely due to his military service noise exposure (see also Veteran's statement received May 13, 2013).  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  As such, on remand an addendum opinion must be obtained to fully address the conflicting medical evidence and lay assertions of record.  

The Board notes that the Veteran did not have left ear hearing loss disability for VA purposes in the November 2011 VA examination; however, in a more recent May 30, 2013 VA audiological evaluation, it was noted that the Veteran's left and right ear hearing had worsened, resulting in auditory thresholds which do meet the VA criteria for a left ear hearing loss disability.  See 38 C.F.R. § 3.385.

On the Veteran' s VA Form 9 received May 19, 2011, the Veteran indicated he wanted a local BVA hearing for his claim of whether there has been new and material evidence submitted to reopen a claim of entitlement to service connection for a stomach condition.  While a May 2013 statement from the attorney that represented the Veteran in his claims for hearing loss and tinnitus indicated that the Veteran did not want a hearing in the matters pertaining to hearing loss and tinnitus, the record does not reflect that the Veteran has withdrawn his hearing request with respect to a stomach condition.  Pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  As the RO schedules Travel Board and Board videoconference hearings, a remand of this matter to the RO for scheduling of the Veteran's Board hearing is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should forward the claims file to an appropriate specialist for an opinion regarding hearing loss disability and tinnitus.  If, after review of the claims file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.  

Following a review of the evidence of record, the examiner must provide an opinion in response to the following question regarding his hearing loss disability and tinnitus conditions: 

It is at least as likely as not (i.e. probability of 50% or greater) that the Veteran has a hearing loss disability or tinnitus that is caused by or etiologically related to active duty.  

The examiner must provide a discussion of the rationale for all opinions rendered with consideration of the pertinent medical and lay evidence of record.

2.  For the Veteran's stomach condition, schedule the Veteran for a Travel Board hearing before a Veterans Law Judge at the RO. 

3.  After completing the development above, readjudicate the claims on appeal in light of all additional evidence received.  If any of the benefits sought on appeal are not granted, the Veteran should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




